
	
		I
		112th CONGRESS
		1st Session
		H. R. 2753
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to provide Internet access to Regional Fishery Management
		  Council meetings and meeting records, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fishery Management Transparency and
			 Accountability Act.
		2.Internet access
			 to Regional Fishery Management Council meetings and meeting
			 recordsSection 302(i)(2) of
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852(i)(2)) is amended by adding at the end the following:
			
				(G)Each Council shall make available on the
				Internet website of the Council—
					(i)a live broadcast of each meeting of the
				Council, of the science and statistical committee of the Council, and of the
				Council coordination committee established under subsection (l), that is not
				closed in accordance with paragraph (3); and
					(ii)complete audio, complete video if
				the meeting was in person or by video conference, and a complete transcript of
				each such meeting—
						(I)by not later than 30 days after the
				conclusion of the meeting; and
						(II)for 3 years after the conclusion of the
				meeting.
						.
		
